Citation Nr: 0907198	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-37 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral bunions, pes 
planus, and hallux valgus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2006, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.   

The Veteran's September 2006 notice of disagreement also 
disagreed with the decision to deny service connection for 
residuals of an upper back strain.  However, the Veteran 
stated in her November 2006 substantive appeal (VA Form 9) 
that she did not wish to pursue an appeal.  Consequently, the 
issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran admits that she had bilateral hallux valgus prior 
to service.  However, she points out that her enlistment exam 
reflects that she did not have any bunions prior to service.  
It is her contention that her extensive treatment for 
bilateral hallux valgus (including treatment for bunions) 
during service is evidence that the condition became 
aggravated during service.  The RO scheduled the Veteran for 
a VA examination that took place in June 2006.  However, the 
examiner did not have access to the claims file.  The Board 
finds that without access to the claims file (and 
particularly the service treatment records that are replete 
with treatment for her various foot conditions) the examiner 
could not have rendered a fully informed medical opinion 
regarding whether her disability was aggravated by service.  
Moreover, the Board finds that the VA examiner failed to 
provide any rationale for his opinion that the preexisting 
condition was not worsened by service.  

The Board finds that the Veteran is entitled to another VA 
examination for the purpose of determining the nature, 
etiology and severity of the Veteran's bilateral bunions, pes 
planus, and hallux valgus (to include whether or not the 
Veteran's time in service caused the disability to increase 
in severity beyond the natural progression of the disease).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's bilateral 
bunions, pes planus, and hallux valgus.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current chronic disability of 
the feet was caused or aggravated by 
service.  For any disability that 
preexisted service, the examiner should 
state whether it is at least as likely as 
not that such disability increased in 
severity during service beyond the 
natural progression of the disease.    

A rationale for all opinions expressed 
should be given.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral bunions, pes 
planus, and hallux valgus.  The Veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




